Exhibit 10.2

AXIOM
Capital Management, Inc.
780 Third Avenue. New York, NY 10017

April 28, 2009

Mr. Michael L. Krall
President, CEO and Chairman of the Board
PURE BioScience
1725 Gillespie Way
El Cajon, California 92020

Dear Michael:

                    This letter (the “Agreement”) constitutes the agreement
between PURE BioScience (the ‘Company or PURE), a California corporation and
Axiom Capital Management, Inc. (“Axiom”, the “PA” or the “Placement Agent”) that
Axiom shall serve as the placement agent for the Company, on a non­exclusive
basis for a period of sixty days (60) days following execution of this
Agreement, in connection with the proposed offer of registered securities (the
‘Offering”) by the Company of Units comprised of common stock, and warrants in
any combination as further defined in the Offering Documents described below
(the “Securities”) to accredited investors (the “Purchasers”). This Agreement
supersedes any prior agreements between PURE and Axiom.

Notwithstanding the non-exclusive nature of this agreement, Axiom shall be
entitled to a Placement Fee and warrants, calculated in the manner provided in
Paragraph A, with respect to any securities purchased by investors whom Axiom
introduces to the Company. It is currently contemplated that the Offering will
raise up to ten million dollars ($10,000,000) and will be coordinated with, and
conditioned upon the completion of satisfactory due diligence by the Purchasers
and the Company’s execution and delivery of a Placement Agent Agreement,
Securities Purchase Agreement, Common Stock, the Warrants, and a Placement Agent
Warrant and/or other ancillary documents contemplated by the forgoing (the
“Offering Documents”). If, as a result of the introduction(s) made by or through
PA to Company all or any part of an Offering is consummated by the Company with
a Purchaser, then Company shall owe to PA Placement Fees and Expenses as
outlined in Section A below.

Regardless of whether an Offering is consummated, the Company agrees to
reimburse Axiom’s expenses as provided in Section A-2 below.

          A.   Fees and Expenses.   In connection with the services described
above, the Company shall pay to Axiom the following:

          1.   Placement Fee.   As compensation for its services in connection
with the Offering, the Company shall pay to Axiom a cash placement fee equal to
six percent (6.0%) of the aggregate purchase price paid by each purchaser of
Securities that were placed in the Offering (the ‘Placement Agents Fee”) at each
Closing. The Placement Agents Fee will be deducted from the gross proceeds of
the Securities sold at each Closing.

          2.   Expenses.   Regardless if any Offering is consummated during the
Term of this Agreement, and promptly following presentation of customary
documentation, Company shall reimburse Axiom for all reasonable fees and
disbursements of Axiom’s outside counsel for up

--------------------------------------------------------------------------------



to $25,000 and Axiom’s reasonable travel and out-of-pocket expenses as incurred
in connection with the service performed by Axiom pursuant to this Agreement,
including without limitation, hotel, food and associated expenses including
postage, express/overnight mail delivery, courier services. All of such expenses
shall be credited against the Placement Agent’s Fee otherwise payable pursuant
to Section A.1 above.

The Company shall also pay all FINRA Rule 5110 filing fees directly to FINRA.

          3.   Warrants:   In addition to the Placement Agent’s Fee, upon the
closing of the sale of Securities in connection with the Offering, the Company
shall issue to the Placement Agent (or its assigns) warrants to purchase a
number of shares of the Company’s common stock equal to five percent (5.0%) of
the gross proceeds of the sale of Securities (the “PA Warrants’). The PA
Warrants shall be exercisable at 125% of the Offering Price. The PA Warrants
shall expire five (5) years from the date of issuance. The PA Warrants shall be
in the same form, including, without limitation, the same registration rights
and anti-dilution provisions (other than any price-based anti-dilution
provisions), as the securities sold in the Offering; provided, however, the PA
Warrants shall include a “net issuance” or “cashless” exercise feature, and
shall be restricted from transfer as provided by FINRA Rule 5110(g).

          B.   Term and Termination of Engagement.   Except as set forth below,
the term (the ‘Term”) of Axiom’s engagement will begin on the date hereof and
end on the earlier of the consummation of the Offering or thirty (30) days after
receipt by either Party hereto of written notice of termination. Notwithstanding
any such expiration or termination, Paragraphs C through K shall survive and
remain in full force and effect and be binding on the parties hereto, in
accordance with their terms.

          C.   Intentionally Omitted.

          B.   Non-Circumvent.   The Company hereby irrevocably agrees not to
circumvent, avoid, bypass, or obviate, directly or indirectly, the intent of
this Agreement through any transaction, transfer, pledge, agreement,
recapitalization, loan, lease, assignment or otherwise. The Company (including
affiliates of such parties) agrees that it will not attempt, directly or
indirectly, to contact parties introduced to the Company by the Placement Agent
on matters described in this letter or contact or negotiate with any
confidential source provided by Axiom, except through Axiom or with the
expressed written consent of Axiom as to each such contact. The Company shall
not contact, deal with, or otherwise become involved in any transaction with any
corporation, partnership, individual, any banks, trust or lending institutions
which have been introduced by Axiom without the permission of Axiom. Any
violation of this provision shall be deemed an attempt to circumvent this
provision, and the Company shall be liable for damages in favor of the
circumvented party.

          E.   Use of Information.   The Company will furnish Axiom such written
information as Axiom reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Axiom will use and rely entirely upon such
information as well as publicly available information regarding the Company and
other potential parties to an Offering and that Axiom does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Offering, including, without
limitation, any financial information, forecasts or projections considered by
Axiom in connection with the provision of its services.

 

 

 

--------------------------------------------------------------------------------

Confidential

Page 2

4/28/2009


--------------------------------------------------------------------------------



 

 

 

--------------------------------------------------------------------------------

          F.   Confidentiality.   In the event of the consummation or public
announcement of any Offering, Axiom shall have the right to disclose its
participation in such Offering, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals. Axiom agrees to keep confidential during the Term, and for five years
after the expiration or any termination, of this Agreement, all material
nonpublic information provided to it by the Company, except as required by law,
pursuant to an order of a court of competent jurisdiction or the request of a
regulatory authority having jurisdiction over Axiom or its affiliates (a
“Regulatory Request”), or as contemplated by the terms of this Agreement,
provided Axiom shall, if permitted by law, give notice to the Company of the
request or order (other than a Regulatory Request) to furnish the nonpublic
information. Notwithstanding any provision herein to the contrary, Axiom may
disclose nonpublic information to its affiliates, agents and advisors whenever
Axiom determines that such disclosure is necessary to provide the services
contemplated hereunder, provided that Axiom advises such persons of the
obligation to maintain the confidentiality of such information and remains
liable under this Agreement for any breach of confidentiality by such
affiliates, agents and advisors. Notwithstanding any provision herein to the
contrary, this Section F shall not bar disclosure of, and Axiom and the Company
and their respective representatives or agents may disclose, without limitation
of any kind, any information with respect to the ‘tax treatment and tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the Offering and related transactions and all materials of any kind
(including opinions or other tax analyses) that are provided to Axiom or the
Company or such representatives or agents relating to such tax treatment and tax
structure, provided that with respect to any document or similar item, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Transactions. Under no
circumstances will the content of the Company’s United States Patent
Applications), Foreign Patent Application(s), or any exhibits to said patent
applications be disclosed by Axiom to any party at any time for any reason,
except to Axiom’s legal counsel or under order of a Court or tribunal having
proper jurisdiction, or by separate written agreement with the Company or by
written direction of the Company. Said restriction shall also apply to any and
all engineering reports submitted by the Company to Axiom in performance of
Axiom’s due diligence investigation, whereby such engineering reports
meaningfully expose or discuss material facts with respect to the Company’s
intellectual property, product designs, technical performance of a product or
products, component sourcing plans, manufacturing plans or any other information
that may be reasonably interpreted as a “trade secret’ or critical amalgamation
of trade secrets.

          G.   Securities Laws Matters.   The Company shall be responsible for
any and all compliance with the securities laws applicable to it, including the
Securities Act of 1933 (the Act), and unless otherwise agreed in writing, all
state securities (Hue sky) laws. Axiom agrees to cooperate with counsel to the
Company in that regard.

          H.   Indemnity.

          1.   The Company agrees to indemnify and hold harmless the Placement
Agent, its employees, consultants and representatives and each person who
controls the Placement Agent within the meaning of Section 15 of the Act against
any and all losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Securities Act or any other
statute or at common law in connection with (i) any breach of any representation
or warranty of the Company under this Agreement or the Offering Documents; (ii)
any untrue statement of a material fact by the Company in the Offering
Documents; or (iii) any omission of a material fact necessary in order to make
the statements in the Offering

 

 

 

--------------------------------------------------------------------------------

Confidential

Page 3

4/28/2009


--------------------------------------------------------------------------------



 

 

Axiom Capital Management, Inc.

PURE Bioscience

--------------------------------------------------------------------------------

Documents, in light of the circumstance under which they were made, not
misleading (the “Covered Matters’), and to reimburse persons indemnified as
above for any legal or other expense (including the cost of any investigation
and preparation) incurred by them in connection with any litigation arising from
any of the Covered Matters whether or not resulting in any liability, provided,
however, that the indemnity agreement contained in this Section H. 1. shall not
apply to amounts paid in settlement of any such litigation if such settlement is
effected without the consent of the Company, nor shall it apply to the Placement
Agent or any person controlling the Placement Agent in respect of any such
losses, claims, damages, or liabilities arising out of, or based upon, any such
untrue statement or alleged untrue statement, or any such omission or alleged
omission, if such statement or omission was based upon information furnished by
the Placement Agent specifically for use in connection with the preparation of
documents to be provided to prospective investors or any amendment thereof or
supplement thereto or by reason of improper selling practices (including failure
to comply with, or a violation of, any law or regulation by the Placement Agent,
its officers, directors and registered placement agents). The Placement Agent
agrees within ten (10) days after the receipt by it of written notice of the
commencement of any action against it or against any person controlling it as
aforesaid, in respect of which indemnity may be sought from the Company on
account of the indemnity agreement contained in this Section H.1., to notify the
Company in writing of the commencement thereof. The omission of the Placement
Agent so to notify the Company of any such action shall not relieve the Company
from any liability which it may have to the Placement Agent or any person
controlling it as aforesaid on account of the indemnity agreement contained in
this subsection except to the extent that such liability would not have been
incurred had such notice been given. In case any such action shall be brought
against the Placement Agent or any such controlling person and the Placement
Agent shall notify the Company of the commencement thereof, the Company shall be
entitled to participate in (and, to the extent that it shall wish, to direct)
the defense thereof at its own expense but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Placement
Agent or such controlling person or persons, defendant or defendants in the
litigation; provided, that the Company shall not be required to pay for more
than one firm of counsel for all indemnified parties. The Company agrees to
notify the Placement Agent promptly of the commencement of any litigation or
proceeding against it or in connection with the issue and sale of any of its
securities and to furnish to the Placement Agent, at its request, copies of all
pleadings therein and permit the Placement Agent to be an observer therein and
apprise the Placement Agent of all developments therein, all at the Company’s
expense.

          2.   The Placement Agent agrees, in the same manner and to the same
extent as set forth in Section H.1. of this Agreement, to indemnify and hold
harmless the Company, its officers, directors, employees and representatives,
and each person, if any, who controls the Company within the meaning of Section
15 of the Act, with respect to any statement in or omission from the information
provided to investors any amendments thereto, if such statement or omission was
made in reliance upon information furnished in writing to the Company by the
Placement Agent, on its behalf, specifically for use in connection with the
preparation of documents to be provided to prospective investors or any
amendment thereof or supplement thereto or by reason of improper selling
practices (including failure to comply with, or a violation of, any law or
regulation by the Placement Agent, its officers, directors and registered
placement agents). The Placement Agent shall not be liable for amounts paid in
settlement of any such litigation if such settlement was effected without its
consent. In case of commencement of any action, in respect of which indemnity
may be sought from the Placement Agent on account of the indemnity agreement
contained in this Section H.2., each person agreed to be indemnified by the
Placement Agent shall have the same obligation to notify the Placement Agent as
the Placement Agent has toward the Company in Section H.1. of

 

 

 

--------------------------------------------------------------------------------

Confidential

Page 4

4/28/2009


--------------------------------------------------------------------------------



 

 

Axiom Capital Management, Inc.

PURE Bioscience

--------------------------------------------------------------------------------

this Agreement, subject to the same potential loss or reduction of indemnity in
the event such notice is not given, and the Placement Agent shall have the same
right to participate in (and to the extent that it shall wish, to direct) the
defense of such action at its own expense, but such defense shall be conducted
by one firm of counsel of recognized standing and satisfactory to the Company.
The Placement Agent agrees to notify the Company promptly of the commencement of
any litigation or proceeding against it or against any such controlling person,
of which it may be advised, in connection with the issue and sale of any of the
securities of the Company, and to furnish the Company at its request copies of
all pleadings therein and permit the Company to be an observer therein and
apprise it of all developments therein, all at the Placement Agent’s expense.

          3.   The respective indemnity agreements between the Placement Agent
and the Company contained in Sections H. 1. and H.2. of this Agreement, and the
representations and warranties of the Company set forth elsewhere in this
Agreement, shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent or by or on behalf
of any controlling person of the Placement Agent or the Company any controlling
person of the Company, shall survive the delivery of the Securities. Any
successor of the Company and the Placement Agent or of any controlling person of
the Placement Agent, as the case may be, shall be entitled to the benefits of
the respective indemnity agreements.

          4.   In order to provide for just and equitable contribution under the
Act in any case in which (i) any person entitled to indemnification under this
Section H makes claim for indemnification pursuant hereto but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section H provides for indemnification in
such case, or (ii) contribution under the Act may be required on the part of any
such person in circumstances for which indemnification is provided under this
Section H, then, and in each such case, the Company and the Placement Agent
shall contribute to the aggregate losses, claims, damages or liabilities to
which they may be subject (after any contribution from others) in such
proportions so that the Placement Agent is responsible for the proportion that
the fees provided for herein bear to the purchase price of the Securities, and
the Company is responsible for the remaining portion; provided, that, in any
such case, no person guilty of a fraudulent misrepresentation (within the
meaning of Section ll (f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

          5.   Within ten days after receipt by any party to this Agreement of
notice of the commencement of any action, suit or proceeding, such party will,
if a claim for contribution hi respect thereof is to be made against another
party (the “contributing party”), notify the contributing party, in writing, of
the commencement thereof, but the omission so to notify the contributing party
will not relieve it from any liability which it may have to any other party
other than for contribution hereunder. In case any such action, suit or
proceeding is brought against any party, and such party so notifies a
contributing party or his or its Placement Agent of the commencement thereof
within the aforesaid ten days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified. Any such contributing party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution without the written
consent of such contributing party. The contribution provisions contained in
Section H are in addition to any other rights or remedies which either party
hereto may have with respect to the other or hereunder.

 

 

 

--------------------------------------------------------------------------------

Confidential

Page 5

4/28/2009


--------------------------------------------------------------------------------



 

 

Axiom Capital Management, Inc.

PURE Bioscience

--------------------------------------------------------------------------------

          I.   Limitation of Engagement to the Company.   The Company
acknowledges that Axiom has been retained only by the Company, that Axiom is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Axiom is not
deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Axiom or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the Securities Exchange Act of 1934),
employees or agents. Unless otherwise expressly agreed in writing by Axiom, no
one other than the Company is authorized to rely upon this Agreement or any
other statements or conduct of Axiom, and no one other than the Company is
intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Axiom to the Company in
connection with Axiom’s engagement is intended solely for the benefit and use of
the Company’s management and directors in considering a possible Offering, and
any such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. Axiom shall not have the authority to make any commitment binding
on the Company. The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Axiom.

          J.   Limitation of Axiom’s Liability to the Company.   Axiom and the
Company further agree that neither Axiom nor any of its affiliates or any of its
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act of 1934), employees,
consultants or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Axiom and that are finally determined (by a court of competent
jurisdiction and after exhausting all appeals) to have resulted solely from the
willful misconduct of Axiom. With respect to alleged breaches of the
Confidentiality provisions herein by Axiom, the Company shall have the right to
pursue equitable relief in addition to any other remedy in equity or law.

          K.   Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Any disputes
which arise under this Agreement, even after the termination of this Agreement,
will be heard only in the state or federal courts located in the City of New
York, State of New York. The parties hereto expressly agree to submit themselves
to the jurisdiction of the foregoing courts in the City of New York, State of
New York. The parties hereto expressly waive any rights they may have to contest
the jurisdiction, venue or authority of any court sitting in the City and State
of New York. In the event of the bringing of any action, or suit by a party
hereto against the other party hereto, arising out of or relating to this
Agreement, the party in whose favor the final judgment or award shall be entered
shall be entitled to have and recover from the other party the costs and
expenses incurred in connection therewith, including its reasonable attorneys’
fees.

          L.   Notices.   All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or telefax, if sent to Axiom,
to Axiom Capital Management, Inc., 780 Third Avenue-43rd floor, New York, NY
10017 Attention Mr. Mark Martino, with a copy to Wollmuth Maher & Deutsch, LLP,
500 Fifth Avenue 12th floor, New York, NY 10110, Attention: Rory M. Deutsch,
Esq. and if sent to the Company, will be mailed, delivered or telefaxed and
confirmed to Pure Bioscience, 1725 Gillespie Way, El Cajon, California 92020,
Attention: Mr. Michael L. Krall,

 

 

 

--------------------------------------------------------------------------------

Confidential

Page 6

4/28/2009


--------------------------------------------------------------------------------



 

 

Axiom Capital Management, Inc.

PURE Bioscience

--------------------------------------------------------------------------------

President, CEO and Chairman of the Board. Notices sent by certified mail shall
be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by telefax shall be deemed received as
of the date and time printed thereon by the telefax machine.

          M.   Miscellaneous.   This Agreement shall not be modified or amended
except in writing signed by Axiom and the Company. This Agreement shall not be
assigned without the prior written consent of Axiom and the Company; provided,
however, that in the event of a Offering in which the Company is not the
surviving corporation or entity, the Company’s remaining obligations, if any,
under this Agreement shall remain in full force and effect and become
obligations of the surviving corporation or entity. This Agreement constitutes
the entire agreement of Axiom and the Company with respect to the subject matter
hereof and supersedes any prior agreements. If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile and Adobe PDF counterparts), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

[Remainder of this page intentionally left blank.]








 

 

 

--------------------------------------------------------------------------------

Confidential

Page 7

4/28/2009


--------------------------------------------------------------------------------



 

 

Axiom Capital Management, Inc.

PURE Bioscience

--------------------------------------------------------------------------------

          In acknowledgment that the foregoing correctly sets forth the
understanding reached by Axiom and the Company, please sign in the space
provided below, whereupon this letter shall constitute a binding Agreement as of
the date indicated above.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

Axiom Capital Management, INC.

 

 

 

 

 

By:

/s/ Mark D. Martino

 

 

 

--------------------------------------------------------------------------------

 

 

 

Mark D. Martino, President

 

Confirmed and accepted as of the date first above written
PURE BIOSCIENCE

 

 

 

By:

/s/ Michael Krall

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Krall

 

Title:

President / CEO

 


 

 

 

--------------------------------------------------------------------------------

Confidential
4/28/2009

Page 8

4/28/2009


--------------------------------------------------------------------------------